Order filed September 29, 2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00321-CV
                                   ____________

                           KRISTIN McKAMEY, Appellant

                                           V.

                           ANTHONY D. HICKS, Appellee


                       On Appeal from the 310th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-75466


                                      ORDER

       Appellant=s brief was due August 29, 2011. No brief or motion for extension of time
has been filed.
       Unless appellant submits her brief, and a motion reasonably explaining why the
brief was late, to the clerk of this court on or before October 31, 2011, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).


                                         PER CURIAM